Name: COMMISSION REGULATION (EC) No 2901/95 of 15 December 1995 on the issuing of export licences for fruit and vegetables with advance fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy
 Date Published: nan

 16. 12. 95 EN Official Journal of the European Communities No L 304/29 COMMISSION REGULATION (EC) No 2901/95 of 15 December 1995 on the issuing of export licences for fruit and vegetables with advance fixing of the refund Whereas a reducing factor should, accordingly, be applied to the quantities of apples and oranges applied for on 12 December 1995, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1955 on implementing rules for export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 2702/95 (2), and in particular Article 4 (1 ) thereof, Whereas Commission Regulation (EC) No 1489/95 (3), as last amended by Regulation (EC) No 2703/95 (4), specifies the quantities which may be covered by applications submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid ; Whereas Article 4 of Regulation (EC) No 1488/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted ; Whereas, in view of the information available to the Commission as of today, the quantities of 76 539 tonnes of oranges and 14 616 tonnes of apples in Annex I to Regulation (EC) No 1489/95, reduced or increased by the quantities referred to in Article 4 (1 ) of Regulation (EC) No 1488/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted since 12 December 1995 : Article 1 Export licences with advance fixing of the refund for apples and oranges for which applications are submitted on 12 December 1995 pursuant to Article 1 of Regulation (EC) No 1489/95 shall be issued for 1,55 % and 0,92 % respectively of the quantities applied for apples and oranges. Applications for export licences with advance fixing of the refund for the above products submitted after 12 December 1995 and before 3 January 1996 shall be rejected. Article 2 This Regulation shall enter into force on 16 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29. 6. 1995, p. 68. (2) OJ No L 280, 23. 11 . 1995, p. 30. (3) OJ No L 145, 29. 6. 1995, p. 75. (4) OJ No L 280 , 23. 11 . 1995, p. 31 .